DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 11, 15-23 in the reply filed on 1/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 23 objected to because of the following informalities: 
Line 2: The limitation “wherein the second protection member surrounds periphery…” should be amended as or similar to “wherein the second protection member surrounds a periphery…”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the terminal post does not protrude out of the second casing portion along a direction from the first casing portion to the second casing portion.” It is unclear how the terminal post protrudes from the second casing portion at all, given that the terminal post is located within the first casing portion and only protrudes from the first casing portion as set forth in claim 11 and depicted in Fig. 2 of the disclosure.  
Appropriate correction is required.  For prior art examination, the limitation will be additionally examined as if it requires that a bottom portion of the terminal post is above or at the same level as the plane defined by the second casing portion, as supported by P37 of the PGPUB. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 20130136976 A1).
Regarding claim 11, Masuda discloses a battery (P2) comprising: 
a battery cell (Fig. 1, P43, battery 1); and 
a battery casing assembly (Fig. 1, P43, container 30), the battery cell received in the battery casing assembly (Fig. 1), the battery casing assembly comprising: 
a terminal post electrically connected to the battery cell (Fig. 3, P60, terminal 23); and 
a first casing comprising a first casing portion (Fig. 3, P60, plate part 21b); and a second casing portion connected to the first casing portion (Fig. 3, P64, frame part 20c); 
wherein the first casing portion protrudes from the second casing portion to define a receiving space (Fig. 3), and the terminal post is fixed to the first casing portion and partially received in the receiving space (Fig. 3).  
Regarding claim 15, Masuda discloses that the terminal post (Fig. 3, terminal 23) does not protrude out of the second casing portion (Fig. 3, frame part 20c) along a direction from the first casing portion to the second casing portion. Fig. 3 depicts the bottom of the terminal post at the same height as the bottom of frame part 20c (“second casing portion”).

Claims 11, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20180138465 A1).
Regarding claim 11, Yang discloses a battery (title) comprising: 
a battery cell (P6, secondary battery); and 
a battery casing assembly (P12, housing), the battery cell received in the battery casing assembly (P12, first chamber packages electrode assembly), the battery casing assembly comprising: 
a terminal post electrically connected to the battery cell (Fig. 9, P141, terminal 21); and 
a first casing comprising a first casing portion (Fig. 9, P142, part of top cover plate 31); and a second casing portion connected to the first casing portion (Fig. 9, P142, part of top cover plate 31); 
wherein the first casing portion protrudes from the second casing portion to define a receiving space (Fig. 9), and the terminal post is fixed to the first casing portion and partially received in the receiving space (Fig. 9). See annotated Fig. 9 below. 

    PNG
    media_image1.png
    800
    928
    media_image1.png
    Greyscale

Regarding claim 15, Yang discloses wherein the terminal post does not protrude out of the second casing portion along a direction from the first casing portion to the second casing portion (illustrated Fig. 9) in that the terminal post does not protrude out of the second casing portion at all (i.e., it exists entirely within first casing portion).
Regarding claim 16, Yang discloses that the first casing portion defines an opening connected to the receiving space (Fig. 9, space between top cover plate 31); 
Regarding claim 17, Yang discloses that the terminal post further comprises a first terminal plate (Fig. 9, lower part of terminal 21) and a second terminal plate (Fig. 9, upper part of terminal 21) which are connected to end portions of the post body; the first terminal plate is received in the receiving space; the second terminal plate is positioned outside the receiving space; a width of the post body is less than a width of the first terminal plate and a width of the second terminal plate (Fig. 9, shape of terminal 21), thereby forming a receiving slot at periphery of the terminal post; and the first casing portion is fixed in the receiving slot (Fig. 9, top cover plate 31 fixed within terminal 21). See annotated Fig. 9 above. 
Regarding claim 18, Yang discloses that the first casing portion comprises a sidewall and a top wall (Fig. 9, parts of top cover plate 31); the opening is defined in the top wall (Fig. 9, space between parts of the top cover plate 31); the sidewall is positioned between the second casing portion and the top wall, and connected to the second casing portion; and the top wall is parallel to the second casing portion (Fig. 9), and is fixed in the receiving slot (Fig. 9, top cover plate 31 fixed within terminal 21). See annotated Fig. 9 above. 
Regarding claim 19, Yang discloses that the battery casing assembly further comprises a first insulation plate (Fig. 9, P142, insulating liner 23) and a second insulation plate (Fig. 9, P142, resistance member 24) fixed in the receiving slot; the first insulation plate comprises a first insulation portion (Fig. 9, upper part of insulating liner 23) and a second insulation portion (Fig. 9, lower part of insulating liner 23) connected 
Regarding claim 20, Yang discloses the battery casing assembly further comprises a second casing (P109, housing); and the first casing (P109, top cover plate 31) is connected to the second casing through the second casing portion (Fig. 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180138465 A1) as applied to at least claims 11 and 20, and further in view of Song (US 20060269838 A1).
Regarding claim 21, Yang discloses that the battery cell comprises a positive electrode plate (P8, first electrode plate), a negative electrode plate (P8, second electrode plate), and an isolation film (P8, separator) positioned between the positive electrode plate and the negative electrode plate. Yang discloses that the positive electrode plate is electrically connected to the terminal post (P108). 

 Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

A connection by way of the process of soldering would implicitly imply joining by way of a permanent bond between metal workpieces.  Yang discloses the first casing and the second casing are connected by means such as welding (P109), which is considered to meet the structural requirements and be an equivalent method to soldering.  Alternatively, any differences provided by the product-by-process limitation of soldering versus welding would provide a product that is obvious from the welded first casing and second casing of Yang. Regarding product-by-process limitation, see MPEP § 2113.
Yang does not disclose that the negative electrode plate is electrically connected to the first casing or the second casing.
In the same field of endeavor, Song discloses an analogous art of a lithium secondary battery (P13) with a terminal post (Fig. 2, P28, terminal 320) disposed in a receiving space (Fig. 2, P28, thru-hole 311) of the first casing (Fig. 2, cap plate 310). Song further teaches that the other electrode tab can be welded (“electrically connected”) to the first casing (Fig. 1, P30, tab 215). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by . 

Claim 21 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180138465 A1) as applied to at least claims 11 and 20, and further in view of Song (US 20060269838 A1) and Hinterberger (US 20200075905 A1). 
Regarding claim 21, Yang discloses that the battery cell comprises a positive electrode plate (P8, first electrode plate), a negative electrode plate (P8, second electrode plate), and an isolation film (P8, separator) positioned between the positive electrode plate and the negative electrode plate. Yang discloses that the positive electrode plate is electrically connected to the terminal post (P108). 
The feature of “the first casing and the second casing are connected by soldering” is a product-by-process feature (case law cited above) evaluated for the structural implications implied, wherein a connection by way of the process of soldering would implicitly imply joining by way of a permanent bond between metal workpieces.  Yang discloses the first casing and the second casing are connected by means such as welding (P109), which is considered to meet the structural requirements and be an equivalent method to soldering.  Alternatively, any differences provided by the product-by-process limitation of soldering versus welding would provide a product that is obvious from the welded first casing and second casing of Yang.  Regarding product-by-process limitation, see MPEP § 2113.

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the welded connection of Yang for the soldered connection of Hinterberger, given that Hinterberger teaches that the connection can be either welded or soldered, with the resulting battery having a soldered connection between the first and second casing. The substitution of art recognized equivalents known for the same purpose supports a prima facie case of obviousness (MPEP 2144.06).  
Yang also does not disclose that the negative electrode plate is electrically connected to the first casing or the second casing.
In the same field of endeavor, Song discloses an analogous art of a lithium secondary battery (P13) with a terminal post (Fig. 2, P28, terminal 320) disposed in a receiving space (Fig. 2, P28, thru-hole 311) of the first casing (Fig. 2, cap plate 310). Song further teaches that the other electrode tab can be welded (“electrically connected”) to the first casing (Fig. 1, P30, tab 215). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by electrically connecting the negative electrode plate to the first casing, as taught by . 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180138465 A1) as applied to at least claim 11 above, and further in view of Takayuki (JP2016139586). Copies of cited foreign patent documents are attached.
Regarding claim 22, Yang does not disclose protection members. 
In the same field of endeavor, Takayuki discloses an analogous art of a lithium ion secondary battery in a prismatic case (Fig. 1, P13). Takayuki further teaches a first protection member received in the battery casing assembly (Fig. 1, P25, holding tape 45), wherein each of the at least one first protection member is positioned at an end portion of the battery cell (Fig. 1, P25, holding tape 45). Takayuki teaches that the holding tape maintains the lamination of the electrode assembly (P7). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by adding the holding tape (“protection member”) of Takayuki with the predictable result that such an addition would ensure the lamination of the electrode assembly. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 23, modified Yang does not disclose a second protection member. 

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Yang by adding the additional holding tapes (“second protection member”) of Takayuki with the predictable result that such an addition would ensure the lamination of the electrode assembly. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729